Title: Duff Green to James Madison, 11 April 1828
From: Green, Duff
To: Madison, James


                        
                            
                                Sir:
                            
                            
                                
                                    Washington City,
                                
                                 11 April 1828.
                            
                        
                        
                        It is much to be regretted that most subscribers to newspapers are negligent in remitting the small sums
                            which, although comparatively nothing to individual subscribers, form, when multiplied by thousands, as in my case, an
                            amount of great moment. Struggling under many difficulties, I have been compelled to contract heavy debts, under the hope
                            that those who have taken my paper will furnish the money necessary to discharge them; so far I have been disappointed. I
                            have now resolved to make an appeal to each of those who are in arrear. You will find your account stated below; please
                            send the amount by mail, and oblige Yours,
                        
                        
                            
                                Duff Green.
                            
                        
                    Office of the United States’ Telegraph, Washington, 11 April 1828.
                        Mr. Madison, Orange, CH Va.
                        To Duff Green,  Dr.
                        For the United States’ Telegraph, ten weekly, from the 1 Feby 1826 until the 1 Feby 1828.....
                                  $12
                        